Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on December 22nd 2020.  Claims 1 to 23 are pending and examined below.

Claim Objections
Claim 16 is objected to because of the following informalities:  the word "Sensing" should not be capitalized and should be "sensing".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20140131510 A1), hereinafter known as Wang.
Regarding claim 1, Wang discloses an unmanned aerial vehicle (UAV) comprising
a vehicle body including a plurality of support structures; and a plurality of functional structures arranged at the vehicle body independently of each other, the plurality of functional structures including a plurality of groups of functional structures corresponding to and arranged at the plurality of support structures (Wang, figures 1 to 3, which depict an unmanned aerial vehicle with a plural number of functional support structures; Wang, ¶[0046], “The body portion 10 can be considered the combination of the upper body portion 15 and the lower body portion 16.”, where element 10 is the “vehicle body” and elements 15 and 16 are the “support structures”;  and Wang, ¶[0043], “In a typical embodiment, the number of branch housing members 12 is equal to the number of rotors or actuator assemblies of the UAV. An actuator assembly (shown as 2 in FIG. 2) can include a rotor wing or rotor blade (shown as 21 in FIG. 2) and an actuator (shown as 22 in FIG. 2) that is used to actuate the rotor blade. For example, a four-rotor quadcopter such as illustrated in FIG. 1 may have four branch housing members 12, each corresponding to one of the four rotors or actuator assemblies.”, where element 12 is a “functional structure”).
Regarding claim 2, Wang discloses an unmanned aerial vehicle (UAV) wherein
wherein the plurality of support structures include: an upper housing structure; and a lower housing structure connected to the upper housing structure (Wang, ¶[0013], “In some embodiments, the housing comprises a conductive shielding material. The housing can comprise an upper housing member and a lower housing member that are removably coupled to form the cavity”; Wang, ¶[0043], “In a typical embodiment, the number of branch housing members 12 is equal to the number of rotors or actuator assemblies of the UAV.”; and Wang, ¶[0045] to ¶[0046], “In some embodiments, the central housing member 11 can include an upper central housing member 111 and a corresponding lower central housing member 112 that collectively form the central cavity (shown as 113 in FIG. 2). Each of the branch housing members 12 can include an upper branch housing member 121 and a corresponding lower branch housing member 122 that collectively form the branch cavity (shown as 123 in FIG. 2). The upper branch housing members 121 of the branch housing members 12 may provide a mounting or positioning structure 120 such as a slot or opening for installing the actuator 22 of the actuator assembly (shown as 2 in FIG. 2).  [¶] In some embodiments, the upper branch housing members 121 and the upper central housing member 111 forms an upper body portion 15 and the lower branch housing members 122 and the lower central housing member 112 forms the lower body portion (shown as 16 in FIG. 3). The body portion 10 can be considered the combination of the upper body portion 15 and the lower body portion 16. In some embodiments, the upper body portion 15 and the lower body portion 15 may be removably coupled to form the body portion 10. For example, during assembly of the body portion 10, the upper body portion and the lower body portion may be removably coupled via fasteners such as screw, bolt, buckle, clamp, clasp, latch, hook, nail, pin, strap, cable, or the like. Such removable coupling can be used to facilitate maintenance of the UAV. When maintenance is required, the upper body portion can be decoupled from the lower body portion to allow direct observation and maintenance of interior components of the body portion. In another embodiment, the upper body portion and the lower body portion may be welded or otherwise permanently held together.”).
Regarding claim 3, Wang discloses an unmanned aerial vehicle (UAV) wherein
the plurality of groups include two groups of functional structures; one of the two groups is arranged at the upper housing structure; and another one of the two groups is arranged at the lower housing structure (Wang, ¶[0013], “In some embodiments, the housing comprises a conductive shielding material. The housing can comprise an upper housing member and a lower housing member that are removably coupled to form the cavity”; Wang, ¶[0043], “In a typical embodiment, the number of branch housing members 12 is equal to the number of rotors or actuator assemblies of the UAV.”; and Wang, ¶[0045] to ¶[0046], “In some embodiments, the central housing member 11 can include an upper central housing member 111 and a corresponding lower central housing member 112 that collectively form the central cavity (shown as 113 in FIG. 2). Each of the branch housing members 12 can include an upper branch housing member 121 and a corresponding lower branch housing member 122 that collectively form the branch cavity (shown as 123 in FIG. 2). The upper branch housing members 121 of the branch housing members 12 may provide a mounting or positioning structure 120 such as a slot or opening for installing the actuator 22 of the actuator assembly (shown as 2 in FIG. 2).  [¶] In some embodiments, the upper branch housing members 121 and the upper central housing member 111 forms an upper body portion 15 and the lower branch housing members 122 and the lower central housing member 112 forms the lower body portion (shown as 16 in FIG. 3). The body portion 10 can be considered the combination of the upper body portion 15 and the lower body portion 16. In some embodiments, the upper body portion 15 and the lower body portion 15 may be removably coupled to form the body portion 10. For example, during assembly of the body portion 10, the upper body portion and the lower body portion may be removably coupled via fasteners such as screw, bolt, buckle, clamp, clasp, latch, hook, nail, pin, strap, cable, or the like. Such removable coupling can be used to facilitate maintenance of the UAV. When maintenance is required, the upper body portion can be decoupled from the lower body portion to allow direct observation and maintenance of interior components of the body portion. In another embodiment, the upper body portion and the lower body portion may be welded or otherwise permanently held together.”).
Regarding claim 4, Wang discloses an unmanned aerial vehicle (UAV) further comprising
a middle frame structure; wherein: the upper housing structure is arranged at an upper end of the middle frame structure and is detachably connected to the middle frame structure; and the lower housing structure is arranged at a bottom end of the middle frame structure and is detachably connected to the middle frame structure (Wang, ¶[0013], “In some embodiments, the housing comprises a conductive shielding material. The housing can comprise an upper housing member and a lower housing member that are removably coupled to form the cavity.  The housing can comprise a central housing member connected to one or more branch housing members, the central housing member forming a central cavity and the one or more branch housing members forming corresponding one or more branch cavities. In some embodiments, at least one of the one or more electrical components is located inside the central cavity. The at least one electrical component located inside the central cavity can include at least one of a power source, flight control module, inertial measurement unit (IMU), or GPS receiver. In some embodiments, at least one of the one or more electrical components is located inside one of the one or more branch cavities. The at least one electrical component located inside one of the one or more branch cavities can include an electronic speed control (ESC) module or an actuator. In some embodiments, the one or more branch housing members respectively correspond to one or more rotors of the UAV. At least one of the one or more branch housing members can be removably connected to the central housing member.”; and Wang, ¶[0047], “In various embodiments, any individual or combination of the components that form the housing of the UAV can be manufactured using any suitable technique such as injection molding, additive manufacturing (3-D printing) techniques, or the like. For example, each of the upper central housing member, lower central housing member, upper branch housing member and lower branch housing member can be manufactured individually and welded, fastened or otherwise combined to form the overall housing. As another example, one or more upper branch housing members and the upper central housing member can be integrally manufactured as one piece (i.e., forming the upper body portion); whereas one or more lower branch housing members and the lower central housing member can be integrally manufactured as another whole piece (i.e., forming the lower body portion). Then, the two integrally manufactured pieces can be combined (via welding, fastener, etc.) to form the body portion of the UAV. As yet another example, the upper central housing member and the lower central housing member can be integrally manufactured as one piece (i.e., forming the central housing member); whereas for each of the branch housing members, the upper branch housing member and the lower branch housing member can be integrally manufactured as one piece (i.e., forming a branch housing member). The central housing member and the branch housing members can then be combined via welding, fastener, or the like. As yet another example, the entire housing of the UAV can be integrally manufactured, for example, using injection molding or additive manufacturing techniques.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 to 7, 15 to 18, and 20 to 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 4 above, and further in view of Qu et al. (JP 6114865 B1), hereinafter known as Qu.
Regarding claim 5, Wang teaches an unmanned aerial vehicle (UAV) wherein
the plurality of functional structures include at least one of a Sensing and detection structure or a printed circuit board assembly (PCBA) assembly (Wang, ¶[0004], “Methods and apparatus for providing improved unmanned aerial vehicles (UAVs) are provided. According to an aspect of the present invention, an unmanned aerial vehicle (UAV) is provided. The UAV comprises a housing comprising an outer surface and an inner surface that forms a cavity; one or more electrical components disposed inside the cavity and adapted to control operation of the UAV; and a sensor located outside the housing, operation of the sensor being susceptible to interference caused by the one or more electrical components.”; Wang, ¶[0009], “In some embodiments, the sensor is located on an extension member extending from the housing and away from the cavity. The extension member includes a support member adapted to support, in whole or in part, weight of said UAV when said UAV is not airborne. The support member can include a landing stand. Alternatively, the sensor can be located directly on the outer surface of the housing. The UAV can comprise one or more rotors and the sensor can be located underneath the one or more rotors.”; and Wang, ¶[0040], “In some embodiments, some of the electrical components may be located on an integrated electrical unit such as a circuit board or module.”).
Wang does not teach but Qu teaches an unmanned aerial vehicle (UAV) wherein
the plurality of functional structures include at least one of a gimbal assembly (Qu, page 13 of translation, “The mounting section 80, Figure 2 and Figure 4 showing C cleaning tool, as shown in Figure 5 N net, as shown in Figure 6 a telescopic holder H, as shown in Figure 7 can be mounted like a cutting tool S.  These as well as other, an extensible telescopic camera for photographing, for stabilizing the attitude of the telephoto camera stabilizing mechanism (such as the gimbal), the pesticide with the mounted object can be attached to the various nozzle for tanks and the like.”; and Qu, figures 5 to 7, which depict a gimble assemble attached to a drone).
It would have been obvious to a person having ordinary skill in the art to combine the functional structures of Wang with the gimble assembly of Qu, because this gimble assembly would allow for camera stabilization, which is a beneficial for any photography taken from a drone.
Regarding claim 6, Wang discloses an unmanned aerial vehicle (UAV) wherein
the PCBA assembly includes a plurality of PCBAs arranged at the middle frame structure (Wang, ¶[0040], “In some embodiments, some of the electrical components may be located on an integrated electrical unit such as a circuit board or module.  One or more electrical units may be positioned inside the cavity.”; and Wang, ¶[0053], “In some embodiments, some of the electrical components discussed above may be located on one or more circuit modules 3. Each circuit module can include one or more electrical components. For example, as shown in FIG. 2, the circuit module 3 can include the main flight control module 33 that includes one or more processors (such as implemented by a field-programmable gate array (FPGA)) for controlling key operations of the UAV. As another example, the same or a different circuit module can also include an IMU module for measuring the UAV's velocity, orientation and/or gravitational forces. The IMU module can include one or more accelerometers and/or gyroscopes. As another example, the same or a different circuit module can also include a communication module 31 for remotely communicating with a remote control device.”).
Regarding claim 7, Wang discloses an unmanned aerial vehicle (UAV) wherein
the plurality of PCBAs arranged at the middle frame structure include a first PCBA, a second PCBA, and a third PCBA arranged at the middle frame structure independently of each other (Wang, ¶[0040], “In some embodiments, some of the electrical components may be located on an integrated electrical unit such as a circuit board or module.  One or more electrical units may be positioned inside the cavity.”; and Wang, ¶[0053], “In some embodiments, some of the electrical components discussed above may be located on one or more circuit modules 3. Each circuit module can include one or more electrical components. For example, as shown in FIG. 2, the circuit module 3 can include the main flight control module 33 that includes one or more processors (such as implemented by a field-programmable gate array (FPGA)) for controlling key operations of the UAV. As another example, the same or a different circuit module can also include an IMU module for measuring the UAV's velocity, orientation and/or gravitational forces. The IMU module can include one or more accelerometers and/or gyroscopes. As another example, the same or a different circuit module can also include a communication module 31 for remotely communicating with a remote control device.”).
Regarding claim 15, Wang discloses an unmanned aerial vehicle (UAV) wherein
the PCBA assembly further includes a fourth PCBA arranged at an inner side of the lower housing structure (Wang, ¶[0040], “In some embodiments, some of the electrical components may be located on an integrated electrical unit such as a circuit board or module.  One or more electrical units may be positioned inside the cavity.”; and Wang, ¶[0053], “In some embodiments, some of the electrical components discussed above may be located on one or more circuit modules 3. Each circuit module can include one or more electrical components. For example, as shown in FIG. 2, the circuit module 3 can include the main flight control module 33 that includes one or more processors (such as implemented by a field-programmable gate array (FPGA)) for controlling key operations of the UAV. As another example, the same or a different circuit module can also include an IMU module for measuring the UAV's velocity, orientation and/or gravitational forces. The IMU module can include one or more accelerometers and/or gyroscopes. As another example, the same or a different circuit module can also include a communication module 31 for remotely communicating with a remote control device.”).
Regarding claim 16, Wang discloses an unmanned aerial vehicle (UAV) wherein
the Sensing and detection structure includes at least one sensing and detection assembly arranged at the middle frame structure (Wang, ¶[0076] to ¶[0077], “An extension member 604 is attached to the upper outer surface of the body of the UAV and extends away from the cavity. An interference-susceptible sensor 606 may be coupled (removably or permanently) to the extension member 604. In a typical embodiment, the interference-susceptible sensor 606 is located on a portion of the extension member 604 that is away from the cavity, such as towards a distal end that is not attached to the outer surface of the body of the UAV.  [¶] The illustrated example shows the extension member attached to the upper portion of the UAV body. In other embodiments, the extension member can be attached to the outer surface at other locations. FIGS.  6b-c illustrate some of such embodiments. In some embodiments, such as illustrated by FIG. 6b, the extension member 604 may be attached to a lower portion of the body and extends away from the cavity. In some other embodiments, such as illustrated by FIG. 6c, the extension member 604 may attached to a side portion of the body and extends away from the cavity. In other embodiments, the extension member may be attached to other locations not illustrated herein. In some embodiments, more than one interference-susceptible sensor may be provided for one UAV. In such embodiments, the sensors may be located on one or more extension members such as illustrated here. In some embodiments, multiple extension members may be attached to different portions of the outer surface of the UAV body.”; Wang, ¶[0079] to ¶[0080], “In some embodiments, instead of or in addition to using extension member, the interference-susceptible sensor may be attached directly to the inner or outer surface of the body of the UAV and away from the interference-generating electrical components. FIGS. 7a-c illustrate a side view of a UAV along a plane that is substantially orthogonal to the plane formed by the rotors of the UAV, in accordance with some embodiments. In these figures, the body 702, interference-susceptible sensor 706 and the interference-generating electrical components 708, 710, 712 and 714 may be similar to the body 602, interference-susceptible sensor 606 and the electrical components 608, 610, 612 and 614 discussed in connection with FIG. 6.  However, in FIGS. 7a-c, the interference-susceptible sensor 706 is located directly on an inner or outer surface of the UAV body without the use of an extension member. In some embodiments, such as illustrated by FIG. 7a, interference-susceptible sensor 706 may be located directly on an inner surface that is on the same side as the rotor blades (or an upper inner surface of cavity) and away from the various interference-generating electrical components. In some other embodiments, such as illustrated by FIG. 7b, interference-susceptible sensor 706 may be located directly on an outer surface outside the cavity that is on the same side as the rotor blades (or an upper outer surface). In some other embodiments, such as illustrated by FIG. 7c, the interference-susceptible sensor 706 may be located directly on an outer surface that is on opposite side as the rotor blades (or a lower outer surface) and away from the electrical components. In some other embodiments (not shown), the interference-susceptible sensor may be located directly on an inner surface that is on the opposite side as the rotor blades (or a lower inner surface) and away from the electrical components.  [¶] FIGS. 8a-b illustrate a top-down view of some other embodiments wherein the interference-susceptible sensor is directly attached to an inner or outer surface of the UAV. However, unlike the embodiments shown in FIGS. 7a-c, the illustrated views are along plane that is substantially parallel to the plane formed by the rotors of the UAV.  As shown, the body 802, interference-susceptible sensor 806 and the interference-generating electrical components 808, 810, 812 and 814 may be similar to the body 702, interference-susceptible sensor 706 and the electrical components 708, 710, 712 and 714 discussed in connection with FIGS. 7a-c. In some embodiments, such as illustrated by FIG. 8a, the sensor 806 is located along a side inner surface of the body portion of the UAV. In some other embodiments, such as illustrated by FIG. 8b, the sensor 806 is located along a side outer surface of the body portion of the UAV.”; Wang, figures 6 and 8, which depict a sensor being mounted at the middle frame structure).
Regarding claim 17, Wang discloses an unmanned aerial vehicle (UAV) wherein
the at least one sensing and detection assembly arranged at the middle frame structure includes a first sensing and detection assembly and a second sensing and detection assembly mounted at the middle frame structure independently of each other (Wang, ¶[0077], “In some embodiments, more than one interference-susceptible sensor may be provided for one UAV. In such embodiments, the sensors may be located on one or more extension members such as illustrated here. In some embodiments, multiple extension members may be attached to different portions of the outer surface of the UAV body.”).
Regarding claim 18, Wang discloses an unmanned aerial vehicle (UAV) wherein
the middle frame structure includes a first assembly mounting member and a second assembly mounting member independent of each other; the first sensing and detection assembly is arranged at the first assembly mounting member; and the second sensing and detection assembly is arranged at the second assembly mounting member (Wang, ¶[0077], “In some embodiments, more than one interference-susceptible sensor may be provided for one UAV. In such embodiments, the sensors may be located on one or more extension members such as illustrated here. In some embodiments, multiple extension members may be attached to different portions of the outer surface of the UAV body.”).
Regarding claim 20, Wang discloses an unmanned aerial vehicle (UAV) wherein
the upper housing structure includes an accommodation member; and the first sensing and detection assembly is partially accommodated in the accommodation member of the upper housing structure (Wang, ¶[0076] to ¶[0077], “An extension member 604 is attached to the upper outer surface of the body of the UAV and extends away from the cavity. An interference-susceptible sensor 606 may be coupled (removably or permanently) to the extension member 604. In a typical embodiment, the interference-susceptible sensor 606 is located on a portion of the extension member 604 that is away from the cavity, such as towards a distal end that is not attached to the outer surface of the body of the UAV.  [¶] The illustrated example shows the extension member attached to the upper portion of the UAV body. In other embodiments, the extension member can be attached to the outer surface at other locations. FIGS.  6b-c illustrate some of such embodiments. In some embodiments, such as illustrated by FIG. 6b, the extension member 604 may be attached to a lower portion of the body and extends away from the cavity. In some other embodiments, such as illustrated by FIG. 6c, the extension member 604 may attached to a side portion of the body and extends away from the cavity. In other embodiments, the extension member may be attached to other locations not illustrated herein. In some embodiments, more than one interference-susceptible sensor may be provided for one UAV. In such embodiments, the sensors may be located on one or more extension members such as illustrated here. In some embodiments, multiple extension members may be attached to different portions of the outer surface of the UAV body.”; Wang, ¶[0079] to ¶[0080], “In some embodiments, instead of or in addition to using extension member, the interference-susceptible sensor may be attached directly to the inner or outer surface of the body of the UAV and away from the interference-generating electrical components. FIGS. 7a-c illustrate a side view of a UAV along a plane that is substantially orthogonal to the plane formed by the rotors of the UAV, in accordance with some embodiments. In these figures, the body 702, interference-susceptible sensor 706 and the interference-generating electrical components 708, 710, 712 and 714 may be similar to the body 602, interference-susceptible sensor 606 and the electrical components 608, 610, 612 and 614 discussed in connection with FIG. 6.  However, in FIGS. 7a-c, the interference-susceptible sensor 706 is located directly on an inner or outer surface of the UAV body without the use of an extension member. In some embodiments, such as illustrated by FIG. 7a, interference-susceptible sensor 706 may be located directly on an inner surface that is on the same side as the rotor blades (or an upper inner surface of cavity) and away from the various interference-generating electrical components. In some other embodiments, such as illustrated by FIG. 7b, interference-susceptible sensor 706 may be located directly on an outer surface outside the cavity that is on the same side as the rotor blades (or an upper outer surface). In some other embodiments, such as illustrated by FIG. 7c, the interference-susceptible sensor 706 may be located directly on an outer surface that is on opposite side as the rotor blades (or a lower outer surface) and away from the electrical components. In some other embodiments (not shown), the interference-susceptible sensor may be located directly on an inner surface that is on the opposite side as the rotor blades (or a lower inner surface) and away from the electrical components.  [¶] FIGS. 8a-b illustrate a top-down view of some other embodiments wherein the interference-susceptible sensor is directly attached to an inner or outer surface of the UAV. However, unlike the embodiments shown in FIGS. 7a-c, the illustrated views are along plane that is substantially parallel to the plane formed by the rotors of the UAV.  As shown, the body 802, interference-susceptible sensor 806 and the interference-generating electrical components 808, 810, 812 and 814 may be similar to the body 702, interference-susceptible sensor 706 and the electrical components 708, 710, 712 and 714 discussed in connection with FIGS. 7a-c. In some embodiments, such as illustrated by FIG. 8a, the sensor 806 is located along a side inner surface of the body portion of the UAV. In some other embodiments, such as illustrated by FIG. 8b, the sensor 806 is located along a side outer surface of the body portion of the UAV.”; Wang, figures 6, which depicts an accommodation member with the upper housing).
Regarding claim 21, Wang discloses an unmanned aerial vehicle (UAV) wherein
the Sensing and detection structure includes a sensing and detection assembly arranged at the lower housing structure (Wang, ¶[0076] to ¶[0077], “An extension member 604 is attached to the upper outer surface of the body of the UAV and extends away from the cavity. An interference-susceptible sensor 606 may be coupled (removably or permanently) to the extension member 604. In a typical embodiment, the interference-susceptible sensor 606 is located on a portion of the extension member 604 that is away from the cavity, such as towards a distal end that is not attached to the outer surface of the body of the UAV.  [¶] The illustrated example shows the extension member attached to the upper portion of the UAV body. In other embodiments, the extension member can be attached to the outer surface at other locations. FIGS.  6b-c illustrate some of such embodiments. In some embodiments, such as illustrated by FIG. 6b, the extension member 604 may be attached to a lower portion of the body and extends away from the cavity. In some other embodiments, such as illustrated by FIG. 6c, the extension member 604 may attached to a side portion of the body and extends away from the cavity. In other embodiments, the extension member may be attached to other locations not illustrated herein. In some embodiments, more than one interference-susceptible sensor may be provided for one UAV. In such embodiments, the sensors may be located on one or more extension members such as illustrated here. In some embodiments, multiple extension members may be attached to different portions of the outer surface of the UAV body.”; Wang, ¶[0079] to ¶[0080], “In some embodiments, instead of or in addition to using extension member, the interference-susceptible sensor may be attached directly to the inner or outer surface of the body of the UAV and away from the interference-generating electrical components. FIGS. 7a-c illustrate a side view of a UAV along a plane that is substantially orthogonal to the plane formed by the rotors of the UAV, in accordance with some embodiments. In these figures, the body 702, interference-susceptible sensor 706 and the interference-generating electrical components 708, 710, 712 and 714 may be similar to the body 602, interference-susceptible sensor 606 and the electrical components 608, 610, 612 and 614 discussed in connection with FIG. 6.  However, in FIGS. 7a-c, the interference-susceptible sensor 706 is located directly on an inner or outer surface of the UAV body without the use of an extension member. In some embodiments, such as illustrated by FIG. 7a, interference-susceptible sensor 706 may be located directly on an inner surface that is on the same side as the rotor blades (or an upper inner surface of cavity) and away from the various interference-generating electrical components. In some other embodiments, such as illustrated by FIG. 7b, interference-susceptible sensor 706 may be located directly on an outer surface outside the cavity that is on the same side as the rotor blades (or an upper outer surface). In some other embodiments, such as illustrated by FIG. 7c, the interference-susceptible sensor 706 may be located directly on an outer surface that is on opposite side as the rotor blades (or a lower outer surface) and away from the electrical components. In some other embodiments (not shown), the interference-susceptible sensor may be located directly on an inner surface that is on the opposite side as the rotor blades (or a lower inner surface) and away from the electrical components.  [¶] FIGS. 8a-b illustrate a top-down view of some other embodiments wherein the interference-susceptible sensor is directly attached to an inner or outer surface of the UAV. However, unlike the embodiments shown in FIGS. 7a-c, the illustrated views are along plane that is substantially parallel to the plane formed by the rotors of the UAV.  As shown, the body 802, interference-susceptible sensor 806 and the interference-generating electrical components 808, 810, 812 and 814 may be similar to the body 702, interference-susceptible sensor 706 and the electrical components 708, 710, 712 and 714 discussed in connection with FIGS. 7a-c. In some embodiments, such as illustrated by FIG. 8a, the sensor 806 is located along a side inner surface of the body portion of the UAV. In some other embodiments, such as illustrated by FIG. 8b, the sensor 806 is located along a side outer surface of the body portion of the UAV.”; Wang, figure 6, which depict a sensor being mounted at the lower frame structure).
Regarding claim 22, Wang does not teach and Qu teaches an unmanned aerial vehicle (UAV) wherein
the middle frame structure further includes a gimbal mounting member; and the gimbal assembly is mounted at the gimbal mounting member (Qu, page 13 of translation, “The mounting section 80, Figure 2 and Figure 4 showing C cleaning tool, as shown in Figure 5 N net, as shown in Figure 6 a telescopic holder H, as shown in Figure 7 can be mounted like a cutting tool S.  These as well as other, an extensible telescopic camera for photographing, for stabilizing the attitude of the telephoto camera stabilizing mechanism (such as the gimbal), the pesticide with the mounted object can be attached to the various nozzle for tanks and the like.”; and Qu, figures 5 to 7, which depict a gimble assembly attached to a middle frame structure).
It would have been obvious to a person having ordinary skill in the art to combine the functional structures of Wang with the gimble assembly of Qu, because this gimble assembly would allow for camera stabilization, which is a beneficial for any photography taken from a drone.
Regarding claim 23, Wang does not teach and Qu teaches an unmanned aerial vehicle (UAV) wherein
the gimbal mounting member is arranged at a front portion of the middle frame structure (Qu, page 13 of translation, “The mounting section 80, Figure 2 and Figure 4 showing C cleaning tool, as shown in Figure 5 N net, as shown in Figure 6 a telescopic holder H, as shown in Figure 7 can be mounted like a cutting tool S.  These as well as other, an extensible telescopic camera for photographing, for stabilizing the attitude of the telephoto camera stabilizing mechanism (such as the gimbal), the pesticide with the mounted object can be attached to the various nozzle for tanks and the like.”; and Qu, figures 5 to 7, which depict a gimble assembly arranged at the front, further with various attachments continuing in the frontal direction).
It would have been obvious to a person having ordinary skill in the art to combine the functional structures of Wang with the gimble assembly of Qu, because this gimble assembly would allow for camera stabilization, which is a beneficial for any photography taken from a drone.

Claims 8 to 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qu as applied to claim 7 above, and further in view of Madanipour et al. (WO 2017131756 A1), hereinafter known as Madanipour.
Regarding claim 8, Wang in view of Qu does not teach and Madanipour teaches an unmanned aerial vehicle (UAV) wherein
a mounting member is arranged at a top of or inside the middle frame structure; and the first PCBA is arranged at the mounting member (Madanipour, figure 8, element 804, “Attach a first printed circuit assembly of a first node to the top portion of the housing”).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the PCB arrangement of Madanipour, because this arrangement may reduce the volume needed for all circuit boards (Madanipour, ¶[0014]).
Regarding claim 9, Wang in view of Qu does not teach and Madanipour teaches an unmanned aerial vehicle (UAV) wherein
the mounting member is a first mounting member; a second mounting member independent of the first mounting member is arranged at the top of or inside the middle frame structure; and the third PCBA is arranged at the second mounting member (Madanipour, figure 8, element 808, “Attach a third printed circuit assembly of a second node to the top portion of the housing”; Madanipour, ¶[0016], “For the server and the method for implementing the server disclosed herein, two compute nodes may be provided in a 1 U tray.”; and Madanipour, figure 5, which depicts several circuit boards in a rack server, with one top circuit board in the front and another top circuit board in the back).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the PCB arrangement of Madanipour, because this arrangement may reduce the volume needed for all circuit boards (Madanipour, ¶[0014]).
Regarding claim 10, Wang in view of Qu does not teach and Madanipour teaches an unmanned aerial vehicle (UAV) wherein
the second mounting member is arranged at a front end of the first mounting member (Madanipour, figure 8, element 808, “Attach a third printed circuit assembly of a second node to the top portion of the housing”; Madanipour, ¶[0016], “For the server and the method for implementing the server disclosed herein, two compute nodes may be provided in a 1 U tray.”; and Madanipour, figure 5, which depicts several circuit boards in a rack server, with one top circuit board in the front and another top circuit board in the back).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the PCB arrangement of Madanipour, because this arrangement may reduce the volume needed for all circuit boards (Madanipour, ¶[0014]).
Regarding claim 11, Wang in view of Qu does not teach and Madanipour teaches an unmanned aerial vehicle (UAV) wherein
a mounting member is arranged at a bottom of or inside the middle frame structure; and the second PCBA is arranged at the mounting member (Madanipour, figure 8, element 806, “Attach a second printed circuit assembly of the first node to the bottom portion of the housing”).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the PCB arrangement of Madanipour, because this arrangement may reduce the volume needed for all circuit boards (Madanipour, ¶[0014]).

Claims 12 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qu as applied to claim 7 above, and further in view of Seto et al. (US 6101089 A), hereinafter known as Seto.
Regarding claim 12, Wang in view of Qu does not teach and Seto teaches an unmanned aerial vehicle (UAV) wherein
a heat dissipation assembly is arranged between the first PCBA and the second PCBA (Seto, column 4, line 65 to column 5, line 9, “Four spacers 60 are arranged between the printed circuit board 30 and the shield plate 34, and the respective screws 56 are screwed through the spacers. A cooling fan 40 is attached to an end portion of the printed circuit board 28 and is opposed to the printed circuit boards 28, 30 and the heat radiating shield plate 32. A heat sink 64 is arranged between the printed circuit board 28 and the base section 16, and is oppositely adjacent to the CPU 36. For example, this heat sink 64 is formed by aluminum integrally with a frame of the cooling fan 40. Further, air discharge holes 41 are formed in a side wall of the base section 16 and opposed to the cooling fan 40.”; and Sato, figure 2, which depicts a fan mounted on a PCB, and a heat dissipation assembly sandwiched between two PCBs).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the heat dissipation assembly of Sato, because this assembly may reduce the number of parts and the overall cost (Sato, column 1, lines 39 to 43).
Regarding claim 13, Wang in view of Qu does not teach and Seto teaches an unmanned aerial vehicle (UAV) wherein
heat dissipation assembly includes a fan and a heat dissipation component (Seto, column 4, line 65 to column 5, line 9, “Four spacers 60 are arranged between the printed circuit board 30 and the shield plate 34, and the respective screws 56 are screwed through the spacers. A cooling fan 40 is attached to an end portion of the printed circuit board 28 and is opposed to the printed circuit boards 28, 30 and the heat radiating shield plate 32. A heat sink 64 is arranged between the printed circuit board 28 and the base section 16, and is oppositely adjacent to the CPU 36. For example, this heat sink 64 is formed by aluminum integrally with a frame of the cooling fan 40. Further, air discharge holes 41 are formed in a side wall of the base section 16 and opposed to the cooling fan 40.”; and Sato, figure 2, which depicts a fan mounted on a PCB, and a heat dissipation assembly sandwiched between two PCBs).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the heat dissipation assembly of Sato, because this assembly may reduce the number of parts and the overall cost (Sato, column 1, lines 39 to 43).
Regarding claim 14, Wang in view of Qu does not teach and Seto teaches an unmanned aerial vehicle (UAV) wherein
the fan is mounted at the second PCBA (Seto, column 4, line 65 to column 5, line 9, “Four spacers 60 are arranged between the printed circuit board 30 and the shield plate 34, and the respective screws 56 are screwed through the spacers. A cooling fan 40 is attached to an end portion of the printed circuit board 28 and is opposed to the printed circuit boards 28, 30 and the heat radiating shield plate 32. A heat sink 64 is arranged between the printed circuit board 28 and the base section 16, and is oppositely adjacent to the CPU 36. For example, this heat sink 64 is formed by aluminum integrally with a frame of the cooling fan 40. Further, air discharge holes 41 are formed in a side wall of the base section 16 and opposed to the cooling fan 40.”; and Sato, figure 2, which depicts a fan mounted on a PCB, and a heat dissipation assembly sandwiched between two PCBs).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the heat dissipation assembly of Sato, because this assembly may reduce the number of parts and the overall cost (Sato, column 1, lines 39 to 43).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qu as applied to claim 18 above, and further in view of Belik et al. (US 20130256464 A1), hereinafter known as Belik.
Regarding claim 19, Wang in view of Qu does not teach and Belik teaches an unmanned aerial vehicle (UAV) wherein
the first assembly mounting member is arranged at a rear portion of the middle frame structure; and the second assembly mounting member is arranged at a front portion of the middle frame structure (Belik, ¶[0019], “The central payload compartment 130 has front and rear mounting surfaces 132f and 132r which support a payload, such as a camera assembly (not shown). The payload module 30 may contain the imaging, sensing, or other passive, active, non-lethal, or lethal payload devices.”).
It would have been obvious to a person having ordinary skill in the art to combine the drone of Wang in view of Qu with the front and rear mounting points of Belik, because these mounting points offer the simplest way to sense the objects ahead of the drone and behind of the drone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsui (US 5689404 A) discusses arrangements of PCBs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644